CULLEU, J.,
(dissenting.) This is an appeal from a judgment of the special term for the foreclosure of a mortgage. The com*616plaint sufficiently averred title in the plaintiff. It alleged, that the bond and mortgage in suit passed to the plaintiff as part of the estate of Gilbert W. Bowne, under the order of the court appointing plaintiff trustee. The bond ran to Leveridge and Duryea, “executors of the last will and testament of Gilbert W. Bowne, and trustees appointed in and by said will/’ conditioned for payment to said Leveridge and Duryea, “and the survivor of them, their or his successors in office, or assigns.” Granting that the omission of the word “as” in the first portion of the instrument made the terms “executors and trustees,” standing by themselves, mere descriptio personae, the condition of the bond that the payment was to be made to Leveridge and Duryea, their survivor and successors in office, clearly shows that the obligation ran to them in their representative capacity. People v. Miner, 37 Barb. 466; Beers v. Shannon, 73 N. Y. 292. The mortgage is of the same tenor. The case is therefore plainly to be distinguished from that of Peck v. Mallans, 10 N. Y. 509.
It is conceded that the indorsement on the bond of the payment of interest was prima facie sufficient to take the claim out of the statute of limitations. But it is said that in this case the indorsement has no probative effect, because it appears from the testimony of the person who made it that the check or money was received from one of the trustees, who might have obtained it time enough before the making of the indorsement to bar the mortgage by the statute. That trustee is dead, the transaction is over 25 years old, and the witness, who was the clerk and accountant of the trustee, naturally cannot recall the details of the payment. We think the presumption is that the payment was made at the time of the entry; especially in the absence of any evidence to the contrary on the part of the defendant. The judgment appealed from should be affirmed, with costs.